                                          Case 4:19-cv-08025-HSG Document 39 Filed 10/06/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ROBERT EVANS,                                      Case No. 19-cv-08025-HSG
                                   8                    Plaintiff,                          ORDER PROVISIONALLY
                                                                                            GRANTING ADMINISTRATIVE
                                   9             v.                                         MOTION TO SEAL
                                  10     PRESIDIO TRUST,                                    Re: Dkt. No. 36
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Robert Evans moves to seal several documents, which he contends “are

                                  14   protectable as trade secrets.” See Dkt. No. 36. For the reasons set forth below, the Court

                                  15   provisionally GRANTS Plaintiff’s administrative motion.

                                  16     I.   LEGAL STANDARD
                                  17          Courts generally apply a “compelling reasons” standard when considering motions to seal

                                  18   documents. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (quoting Kamakana
                                  19   v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006)). “This standard derives from the

                                  20   common law right ‘to inspect and copy public records and documents, including judicial records

                                  21   and documents.’” Id. (quoting Kamakana, 447 F.3d at 1178). “[A] strong presumption in favor of

                                  22   access is the starting point.” Kamakana, 447 F.3d at 1178 (quotations omitted). To overcome this

                                  23   strong presumption, the party seeking to seal a judicial record attached to a dispositive motion

                                  24   must “articulate compelling reasons supported by specific factual findings that outweigh the

                                  25   general history of access and the public policies favoring disclosure, such as the public interest in

                                  26   understanding the judicial process” and “significant public events.” Id. at 1178–79 (quotations
                                  27   omitted). “In general, ‘compelling reasons’ sufficient to outweigh the public’s interest in

                                  28   disclosure and justify sealing court records exist when such ‘court files might have become a
                                          Case 4:19-cv-08025-HSG Document 39 Filed 10/06/20 Page 2 of 4




                                   1   vehicle for improper purposes,’ such as the use of records to gratify private spite, promote public

                                   2   scandal, circulate libelous statements, or release trade secrets.” Id. at 1179 (quoting Nixon v.

                                   3   Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)). “The mere fact that the production of records

                                   4   may lead to a litigant’s embarrassment, incrimination, or exposure to further litigation will not,

                                   5   without more, compel the court to seal its records.” Id.

                                   6          The Court must “balance[] the competing interests of the public and the party who seeks to

                                   7   keep certain judicial records secret. After considering these interests, if the court decides to seal

                                   8   certain judicial records, it must base its decision on a compelling reason and articulate the factual

                                   9   basis for its ruling, without relying on hypothesis or conjecture.” Id. Civil Local Rule 79-5

                                  10   supplements the compelling reasons standard set forth in Kamakana: the party seeking to file a

                                  11   document or portions of it under seal must “establish[] that the document, or portions thereof, are

                                  12   privileged, protectable as a trade secret or otherwise entitled to protection under the law . . . The
Northern District of California
 United States District Court




                                  13   request must be narrowly tailored to seek sealing only of sealable material.” Civil L.R. 79-5(b).

                                  14    II.   DISCUSSION
                                  15          Plaintiff filed a motion to file under seal the documents that purportedly contain trade

                                  16   secrets. See Dkt. No. 36. The Court presumes that these documents are intended to be used in

                                  17   Plaintiff’s upcoming opposition to the motion to dismiss, due October 16, 2020, and relate to the

                                  18   purported trade secrets at issue in this action. See Dkt. No. 34. Because Plaintiff moves to file

                                  19   documents related to a dispositive motion, the Court will apply the compelling reasons standard.

                                  20          Plaintiff identifies pages of materials that he argues constitute trade secrets because they

                                  21   describe his proprietary strategies for the Presidio to reach its financial self-sufficiency goals. See

                                  22   Dkt. No. 36-4 at pp. 3–6; id. at pp. 11–12 at ¶ 3; id. at pp. 15–22 at ¶¶ 6, 8–10; id. at pp. 24–26 at

                                  23   ¶ 13; id. at pp. 27–65 at ¶¶ 15, 17–23, 25–30, 32–33, 36–37, 39; id. at pp. 67–92 at ¶¶ 44A–44C,

                                  24   45–57. Plaintiff further has attempted to narrowly tailor the redactions to just those pages that

                                  25   purportedly contain trade secrets. See id. The Defense of Trade Secrets Act (“DTSA”), 18 U.S.C.

                                  26   § 1836, and the California Uniform Trade Secrets Act (“CUTSA”), California Civil Code § 3426,

                                  27   define a trade secret as information that (1) derives its economic value from not being generally

                                  28   known, and (2) is subject to reasonable measures of secrecy by its owner. See 18 U.S.C.
                                                                                          2
                                            Case 4:19-cv-08025-HSG Document 39 Filed 10/06/20 Page 3 of 4




                                   1   § 1839(3); Cal. Civ. Code § 3426.1(d).

                                   2           If these financial processes and strategies in fact constitute trade secrets under the DTSA

                                   3   and CUTSA, as opposed to matters of general knowledge within the industry, then compelling

                                   4   reasons exist for sealing documents that describe them. Cf. Diodes, Inc. v. Franzen, 260 Cal. App.

                                   5   2d 244, 252 (Ct. App. 1968) (“One who seeks to protect his trade secrets from wrongful use or

                                   6   disclosure does not have to spell out the details of the trade secret to avoid a demurrer to a

                                   7   complaint. To so require would mean that the complainant would have to destroy the very thing

                                   8   for which he sought protection by making public the secret itself.”). The validity of Plaintiff’s

                                   9   purported trade secrets lies at the heart of this case. The Court will therefore provisionally grant

                                  10   Plaintiff’s motion to file under seal, and will revisit the motion once Plaintiff’s purported trade

                                  11   secrets are evaluated on the merits.

                                  12           Plaintiff also seeks to file under seal a paragraph that contains personal information. See
Northern District of California
 United States District Court




                                  13   Dkt. No. 36-4 at pp. 10–11 at ¶ 2. Plaintiff has provided a compelling reason for sealing the

                                  14   selected portions of ¶ 2 because it contains personal information about Plaintiff’s health history.

                                  15   See Hunt v. Cont'l Cas. Co., No. 13-CV-05966, 2015 WL 5355398, at *3 (N.D. Cal. Sept. 14,

                                  16   2015) (“Plaintiff’s interest in preserving the privacy of her sensitive mental health records

                                  17   constitutes a compelling reason to seal”); Vietnam Veterans of Am. v. C.I.A., No. C 09-0037, 2012

                                  18   WL 1094360, at *1 (N.D. Cal. Mar. 29, 2012) (sealing exhibits containing “sensitive personal

                                  19   information about certain individuals, including health records”).

                                  20   //

                                  21   //

                                  22   //

                                  23   //

                                  24   //

                                  25   //

                                  26   //

                                  27   //

                                  28   //
                                                                                          3
                                          Case 4:19-cv-08025-HSG Document 39 Filed 10/06/20 Page 4 of 4




                                   1   III.   CONCLUSION

                                   2          Accordingly, the Court provisionally GRANTS Plaintiff’s administrative motion to seal.

                                   3   Dkt. No. 36. The Court cautions Plaintiff that this order does not constitute a determination on the

                                   4   merits that Plaintiff has in fact identified protectable trade secrets under the DTSA or CUTSA.

                                   5   And to the extent the Court reaches the merits and ultimately concludes that the materials do not

                                   6   constitute trade secrets, the Court will unseal those materials in their entirety.

                                   7          IT IS SO ORDERED.

                                   8   Dated: 10/6/2020

                                   9                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  10                                                     United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          4
